Exhibit 10.1

 

U.S. BANCORP

2015 STOCK INCENTIVE PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

PURPOSE; EFFECT ON PRIOR PLAN

1

(a)

Purpose

1

(b)

Effect on Prior Plan

1

 

 

 

SECTION 2.

DEFINITIONS

1

 

 

 

SECTION 3.

ADMINISTRATION

5

(a)

Power and Authority of the Committee

5

(b)

Delegation

5

(c)

Power and Authority of the Board

6

(d)

Indemnification

6

 

 

 

SECTION 4.

SHARES AVAILABLE FOR AWARDS

6

(a)

Shares Available

6

(b)

Counting Shares

6

(c)

Adjustments

7

(d)

Award Limitations Under the Plan

8

 

 

 

SECTION 5.

ELIGIBILITY

8

 

 

 

SECTION 6.

AWARDS

8

(a)

Options

8

(b)

Stock Appreciation Rights

8

(c)

Restricted Stock and Restricted Stock Units

9

(d)

Performance Awards

9

(e)

Dividend Equivalents

10

(f)

Stock Awards

10

(g)

Other Stock-Based Awards

10

(h)

General Provisions Relating to Awards

11

 

 

 

SECTION 7.

AMENDMENT AND TERMINATION; CHANGE IN CONTROL; CORRECTIONS

12

(a)

Amendments to the Plan

12

(b)

Amendments to Awards

12

(c)

Change in Control

13

(d)

Vesting upon Termination Following a Change in Control

13

(e)

Correction of Defects, Omissions and Inconsistencies

13

 

 

 

SECTION 8.

INCOME TAX WITHHOLDING

13

 

 

 

SECTION 9.

CLAWBACK OR RECOUPMENT

14

 

 

 

SECTION 10.

GENERAL PROVISIONS

14

(a)

No Rights to Awards

14

(b)

Award Agreements

14

(c)

Plan Provisions Control

14

(d)

No Rights of Stockholders

14

(e)

No Limit on Other Compensation Plans or Arrangements

14

(f)

No Right to Employment or Directorship

14

(g)

Governing Law

15

(h)

Severability

15

(i)

No Trust or Fund Created

15

(j)

Other Benefits

15

(k)

No Fractional Shares

15

(l)

Headings

15

 

 

 

SECTION 11.

EFFECTIVE DATE OF THE PLAN

15

 

 

 

SECTION 12.

TERM OF THE PLAN

15

 

--------------------------------------------------------------------------------


 

U.S. BANCORP

2015 STOCK INCENTIVE PLAN

 

Section 1.              Purpose; Effect on Prior Plan

 

(a)           Purpose.  The purpose of the Plan is to promote the interests of
the Company and its stockholders by aiding the Company in attracting and
retaining employees, officers and non-employee Directors capable of assuring the
future success of the Company, to offer such persons incentives to put forth
maximum efforts for the success of the Company’s business and to compensate such
persons through various stock-based and other arrangements and provide them with
opportunities for stock ownership in the Company, thereby aligning the interests
of such persons with the Company’s stockholders.

 

(b)           Effect on Prior Plan.  The Plan replaces the Prior Plan for awards
granted on or after the Effective Date. Awards may not be granted under the
Prior Plan beginning on the Effective Date, but the adoption and effectiveness
of the Plan will not affect the terms or conditions of any outstanding awards
granted under the Prior Plan or any other plan prior to the Effective Date.

 

Section 2.              Definitions

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

(a)           “Affiliate” shall mean (i) any entity that, directly or indirectly
through one or more intermediaries, is controlled by the Company and (ii) any
entity in which the Company has at least a 20% equity interest, in each case as
determined by the Committee.

 

(b)           “Announcement Date” means the date of the public announcement of
the transaction, event or course of action that results in a Change in Control.

 

(c)           “Award” shall mean any Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, Performance Award, Dividend Equivalent,
Stock Award or Other Stock-Based Award granted under the Plan.

 

(d)           “Award Agreement” shall mean any written agreement, contract or
other instrument or document evidencing an Award granted under the Plan
(including a document in an electronic medium) executed in accordance with the
requirements of Section 10(b).

 

(e)           “Board” shall mean the Board of Directors of the Company.

 

(f)            “Cause” shall mean (except as otherwise provided in an Award
Agreement):

 

(i)            the continued failure by a Participant to substantially perform
Participant’s duties with the Company or any Affiliate (other than any such
failure resulting from the Participant’s Disability) after a demand for
substantial performance is delivered to the Participant that specifically
identifies the manner in which the Company believes that the Participant has not
substantially performed the Participant’s duties, and the Participant has failed
to resume substantial performance of the Participant’s duties on a continuous
basis;

 

(ii)           gross and willful misconduct during the course of employment
(regardless of whether the misconduct occurs on the Company’s premises),
including, without limitation, theft, assault, battery, malicious destruction of
property, arson, sabotage, embezzlement, harassment, acts or omissions which
violate the Company’s rules or policies (such as breaches of confidentiality),
or other conduct which demonstrates a willful or reckless disregard of the
interests of the Company or its Affiliates; or

 

(iii)          Participant’s conviction of a crime (including, without
limitation, a misdemeanor offense) which impairs Participant’s ability
substantially to perform Participant’s duties with the Company.

 

(g)           “Change in Control” shall mean:

 

(i)            The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (1) the then outstanding

 

1

--------------------------------------------------------------------------------


 

shares of Common Stock (the “Outstanding Company Common Stock”) or (2) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
clause (i), the following acquisitions shall not constitute a Change in Control:
(A) any acquisition directly from the Company, (B) any acquisition by the
Company, or (C) any acquisition by a subsidiary of the Company or any employee
benefit plan (or related trust) sponsored or maintained by the Company or a
subsidiary of the Company (a “Company Entity”); or

 

(ii)           Individuals who, as of the date an Award is granted (the “Grant
Date”), constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board (except as a result of the death,
retirement or disability of one or more members of the Incumbent Board);
provided, however, that any individual becoming a director subsequent to the
Grant Date, whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board, shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, (1) any
such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Incumbent Board, (2) any director
designated by or on behalf of a Person who has entered into an agreement with
the Company (or which is contemplating entering into an agreement) to effect a
Business Combination (as defined in clause (iii) below) with one or more
entities that are not Company Entities or (3) any director who serves in
connection with the act of the Board of Directors of increasing the number of
directors and filling vacancies in connection with, or in contemplation of, any
such Business Combination; or

 

(iii)          Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
Company Entity or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(iv)          Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, an Award Agreement may provide that the
definition of Change in Control shall be limited to events described above that
also constitute a change in ownership or effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company,
in each case as defined under Section 409A.

 

(h)           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and any regulations promulgated thereunder.

 

2

--------------------------------------------------------------------------------


 

(i)            “Committee” shall mean the Compensation and Human Resources
Committee of the Board or any such other committee designated by the Board to
administer the Plan. The Committee shall be comprised of not less than such
number of Directors as shall be required to permit Awards granted under the Plan
to qualify under Rule 16b-3, and each member of the Committee shall be a
“Non-Employee Director” within the meaning of Rule 16b-3 and an “outside
director” within the meaning of Section 162(m).

 

(j)            “Company” shall mean U.S. Bancorp, a Delaware corporation, or any
successor corporation.

 

(k)           “Covered Employee” shall mean an Eligible Person who is, or who
the Committee reasonably expects may become, a covered employee within the
meaning of Section 162(m).

 

(l)            “Director” shall mean a member of the Board.

 

(m)          “Disability” shall mean (except as otherwise provided in an Award
Agreement) qualifying for and receiving disability benefits under the Company’s
long-term disability programs as in effect from time to time.

 

(n)           “Dividend Equivalent” shall mean any right granted under
Section 6(e) of the Plan.

 

(o)           “Effective Date” shall mean the date on which the stockholders of
the Company approve the Plan.

 

(p)           “Eligible Person” shall mean any employee, officer or non-
employee Director providing services to the Company or any Affiliate who the
Committee determines to be an Eligible Person, or any such person to whom an
offer of employment or engagement with the Company or any Affiliate is extended.

 

(q)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

(r)            “Fair Market Value” shall mean, with respect to any property
(including, without limitation, any Shares or other securities), the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee. Notwithstanding the foregoing
and unless otherwise determined by the Committee, the Fair Market Value of a
Share as of a given date shall be, if the Shares are then listed on the New York
Stock Exchange, the closing price of one Share as reported on the New York Stock
Exchange on such date or, if the New York Stock Exchange is not open for trading
on such date, on the most recent preceding date when it was open for trading.

 

(s)            “Notice of Termination” shall mean a written notice which sets
forth the date of termination of Participant’s employment.

 

(t)            “Option” shall mean an option to purchase Shares that is not an
incentive stock option qualified under section 422 of the Code, and that is
granted under Section 6(a) of the Plan.

 

(u)           “Other Stock-Based Award” shall mean any right granted under
Section 6(g) of the Plan.

 

(v)           “Participant” shall mean an Eligible Person who is granted an
Award under the Plan, provided, however, that with respect to an Award to an
Eligible Person to whom an offer of employment or engagement with the Company or
an Affiliate has been extended, the Award will become effective, and the
Eligible Person will become a Participant, only upon such Eligible Person’s
commencement of employment or service with the Company or an Affiliate.

 

(w)          “Performance Award” shall mean any right granted under Section 6(d)
of the Plan.

 

(x)           “Performance Goal” shall mean one or more of the following
performance goals, either individually, alternatively or in any combination,
applied on a corporate, subsidiary, division, business unit or line of business
basis: sales, revenue, costs, expenses (including expense efficiency ratios and
other expense measures), earnings (including one or more of net profit after
tax, gross profit, operating profit, earnings before interest and taxes,
earnings before interest, taxes, depreciation and amortization and net
earnings), earnings per share, earnings per share from continuing operations,
operating income, pre-tax income, operating income margin, net income, margins
(including one or more of gross, operating and net income margins), returns
(including one or more of return on actual or proforma assets, net assets,
equity, investment, capital and net capital employed), stockholder return
(including total stockholder return relative to an index or peer group), stock
price, growth of

 

3

--------------------------------------------------------------------------------


 

loans and deposits, number of customers or households, economic value added,
cash generation, cash flow, unit volume, working capital, market share, cost
reductions and strategic plan development and implementation. Such goals may
reflect absolute entity or business unit performance or a relative comparison to
the performance of a peer group of entities or other external measure of the
selected performance criteria. Pursuant to rules and conditions adopted by the
Committee on or before the 90th day of the applicable performance period (or, if
the performance period is less than one year, on or before the date on which 25%
of the performance period has elapsed) for which Performance Goals are
established, the Committee may appropriately adjust any evaluation of
performance under such goals to exclude the effect of certain events, including
any of the following events: asset write-downs, litigation or claim judgments or
settlements, reorganizations, acquisitions, divestitures, restructurings,
discontinued operations, early extinguishment of debt, extraordinary items, and
other unusual or non-recurring gains or charges; severance, contract termination
and other costs related to exiting certain business activities; changes in tax
law, accounting principles or other such laws or provisions affecting reported
results; and foreign exchange gains and losses or an event either not directly
related to the operations of the Company or not within the reasonable control of
the Company’s management.

 

(y)           “Person” shall mean any individual or entity, including a
corporation, partnership, limited liability company, association, joint venture
or trust.

 

(z)           “Plan” shall mean this U.S. Bancorp 2015 Stock Incentive Plan, as
amended from time to time.

 

(aa)         “Prior Plan” shall mean the U.S. Bancorp Amended and Restated 2007
Stock Incentive Plan.

 

(bb)         “Qualifying Termination” shall mean (except as otherwise provided
in an Award Agreement) a Participant’s termination of employment with the
Company and its Affiliates by the Company for any reason other than Cause within
12 months following a Change in Control, provided that such a termination will
not be a Qualifying Termination if: (i) the Company has notified Participant in
writing more than 30 days prior to the Announcement Date that Participant’s
employment is not expected to continue for more than 12 months following the
date of such notification, and Participant’s employment is in fact terminated
within such 12-month period; or (ii) Participant has announced in writing, prior
to the date the Company provides a Notice of Termination to Participant, that
Participant intends to terminate his or her employment. Without limiting the
generality of the foregoing, a Qualifying Termination may apply to large-scale
terminations of employment relating to the disposition or divestiture of
business or legal entities or similar circumstances. An Award Agreement may
provide that a Qualifying Termination will occur only if the Participant’s
termination of employment or service also constitutes a separation from service
for purposes of Section 409A. For purposes of this definition, the term Company
shall be deemed to include any Person that has assumed a Participant’s Award (or
provided a substitute award to a Participant) in connection with a Change in
Control.

 

(cc)         “Restricted Stock” shall mean any Share granted under Section 6(c)
of the Plan.

 

(dd)         “Restricted Stock Unit” shall mean any unit granted under
Section 6(c) of the Plan evidencing the right to receive a Share (or a cash
payment equal to the Fair Market Value of a Share) at some future date.

 

(ee)         “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities
and Exchange Commission under the Exchange Act or any successor rule or
regulation.

 

(ff)          “Section 162(m)” shall mean Section 162(m) of the Code, or any
successor provision, and the applicable Treasury Regulations promulgated
thereunder.

 

(gg)         “Section 409A” shall mean Section 409A of the Code, or any
successor provision, and Treasury Regulations and other applicable guidance
thereunder.

 

(hh)         “Share” or “Shares” shall mean a share or shares of common stock,
$.01 par value per share, of the Company or such other securities or property as
may become subject to Awards pursuant to an adjustment made under Section 4(c)
of the Plan.

 

(ii)           “Specified Employee” shall mean a specified employee as defined
in Section 409A(a)(2)(B) of the Code and applicable regulations under
Section 409A, determined in accordance with procedures established by

 

4

--------------------------------------------------------------------------------


 

the Company and applied uniformly with respect to all plans maintained by the
Company that are subject to Section 409A.

 

(jj)           “Stock Appreciation Right” shall mean any right granted under
Section 6(b) of the Plan.

 

(kk)         “Stock Award” shall mean any Share granted under Section 6(f) of
the Plan.

 

Section 3.              Administration

 

(a)           Power and Authority of the Committee.  The Plan shall be
administered by the Committee. Subject to the express provisions of the Plan and
to applicable law, the Committee shall have full power and authority to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to each Participant under the Plan; (iii) determine the number of Shares
to be covered by (or the method by which payments or other rights are to be
calculated in connection with) each Award; (iv) determine the terms and
conditions of any Award or Award Agreement, including any terms relating to
vesting conditions, the forfeiture of any Award, and the forfeiture, recapture
or disgorgement of any cash, Shares or other amounts payable with respect to any
Award; (v) amend the terms and conditions of any Award or Award Agreement,
provided, however, that, except as otherwise permitted in connection with an
event as provided under Section 4(c) hereof or in connection with a Change in
Control, the Committee shall not, without stockholder approval, (1) reprice,
adjust or amend the exercise price of Options or the grant price of Stock
Appreciation Rights previously awarded to any Participant, whether through
amendment, cancellation and exchange for cash or another Award, a replacement
grant, or any other means, (2) authorize the Company to repurchase Options for
cash from a Participant if the current Fair Market Value of the Shares
underlying the Options is lower than the exercise price per share of the
Options, or (3) authorize the Company to repurchase Stock Appreciation Rights
for cash from a Participant if the current Fair Market Value of the Shares
underlying the Stock Appreciation Rights is lower than the grant date per Share
of the Stock Appreciation Rights; (vi) accelerate the exercisability of any
Award or waive any restrictions relating to any Award, provided that the
Committee’s authority to accelerate exercisability or waive restrictions in
circumstances other than a Change in Control, death and Disability may not be
delegated; (vii) determine whether, to what extent and under what circumstances
Awards may be exercised in cash, Shares, other securities, other Awards or other
property, or canceled, forfeited or suspended; (viii) determine whether, to what
extent and under what circumstances cash, Shares, other securities, other
Awards, other property and other amounts payable with respect to an Award under
the Plan shall be deferred either automatically or at the election of the holder
of the Award or the Committee, subject to the requirements of Section 409A;
(ix) interpret and administer the Plan and any instrument or agreement,
including any Award Agreement, relating to the Plan; (x) establish, amend,
suspend or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; (xi) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan; and (xii) adopt such
modifications, rules, procedures, and subplans as may be necessary or desirable
to comply with provisions of the laws of non-U.S. jurisdictions in which the
Company or an Affiliate may operate, including, without limitation, establishing
any special rules for Affiliates, Eligible Persons or Participants located in
any particular country, in order to meet the objectives of the Plan and to
ensure the viability of the intended benefits of Awards granted to Participants
located in such non-United States jurisdictions. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations and
other decisions under or with respect to the Plan or any Award or Award
Agreement shall be within the sole discretion of the Committee, may be made at
any time and shall be final, conclusive and binding upon any Participant, any
holder or beneficiary of any Award or Award Agreement, and any employee of the
Company or any Affiliate.

 

(b)           Delegation.  Except as otherwise provided in Section 3(a)(vi), the
Committee may delegate its powers and duties under the Plan to one or more
Directors (including a Director who is also an officer of the Company) or a
committee of Directors, subject to such terms, conditions and limitations as the
Committee may establish in its sole discretion; provided, however, that the
Committee shall not delegate its powers and duties under the Plan (i) with
regard to officers or directors of the Company or any Affiliate who are subject
to Section 16 of the Exchange Act, or (ii) in such manner as would cause the
Plan not to comply with the requirements of Section 162(m). In addition, except
as otherwise provided in Section 3(a)(vi), the Committee shall have the right to

 

5

--------------------------------------------------------------------------------


 

delegate to one or more officers of the Company the authority to grant and
determine the terms and conditions of Awards granted under the Plan, subject to
the requirements of Section 157(c) of the Delaware General Corporation Law (or
any successor provision), applicable exchange rules and such other limitations
as the Committee shall determine; provided, however, that such officers shall
not be authorized to grant Awards to officers or directors of the Company or any
Affiliate who are subject to Section 16 of the Exchange Act or who are Covered
Employees. The Committee also shall be permitted to delegate responsibility for
performing certain ministerial functions under the Plan to any appropriate
officer or employee of the Company. In the event that the Committee’s authority
is delegated to officers or employees in accordance with the foregoing, all
provisions of the Plan relating to the Committee shall be interpreted in a
manner consistent with the foregoing by treating any such reference as a
reference to such officer or employee for such purpose. Any action undertaken in
accordance with the Committee’s delegation of authority hereunder shall have the
same force and effect as if such action were undertaken directly by the
Committee and shall be deemed for all purposes of the Plan to have been taken by
the Committee.

 

(c)           Power and Authority of the Board.  Notwithstanding anything to the
contrary contained herein, the Board may, at any time and from time to time,
without any further action of the Committee, exercise the powers and duties of
the Committee under the Plan, unless the exercise of such powers and duties by
the Board would cause the Plan not to comply with the requirements of
Rule 16b-3, Section 162(m), applicable corporate law or stock exchange listing
rules.

 

(d)           Indemnification.  To the full extent permitted by law, (i) no
member of the Board, the Committee or any person to whom the Committee delegates
authority under the Plan shall be liable for any action or determination taken
or made in good faith with respect to the Plan or any Award made under the Plan,
and (ii) the members of the Board, the Committee and each person to whom the
Committee delegates authority under the Plan shall be entitled to
indemnification by the Company with regard to such actions and determinations.
The provisions of this paragraph shall be in addition to such other rights of
indemnification as a member of the Board, the Committee or any other person may
have by virtue of such person’s position with the Company.

 

Section 4.              Shares Available for Awards

 

(a)           Shares Available.  Subject to adjustment as provided in
Section 4(c) of the Plan, the aggregate number of Shares that may be issued
under all Awards under the Plan shall equal:

 

(i)            50,000,000 Shares, plus

 

(ii)           any Shares subject to any outstanding award under the Prior Plan
that, after December 31, 2014, are not purchased by a Participant or are
forfeited or reacquired by the Company (including Shares covered by an award
that is settled in cash), or otherwise not delivered to the Participant due to
termination or cancellation of such award, less

 

(iii)          any Shares subject to any award granted under the Prior Plan
after December 31, 2014.

 

On and after the Effective Date, no awards shall be granted under the Prior
Plan.

 

The aggregate number of Shares that may be issued under all Awards under the
Plan shall be reduced by Shares subject to Awards granted under the Plan in
accordance with the Share counting rules described in Section 4(b) below. Shares
to be issued under the Plan will be authorized but unissued Shares or Shares
that have been reacquired by the Company and designated as treasury shares.

 

(b)           Counting Shares.  For purposes of this Section 4(b), if an Award
entitles the holder thereof to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates shall be counted on the
date of grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan. If performance awards granted under the
Company’s executive incentive plans are payable in Shares, such Shares may be
issued under this Plan and shall be counted against the aggregate number of
Shares available for granting Awards under the Plan.

 

6

--------------------------------------------------------------------------------


 

(i)            Shares Added Back to Reserve. Subject to the limitations in
(ii) below, if any Shares covered by an Award or to which an Award relates are
not purchased or are forfeited or are reacquired by the Company (including
Shares covered by an Award that is settled in cash), or if an Award otherwise
terminates or is cancelled without delivery of any Shares, then the number of
Shares counted against the aggregate number of Shares available under the Plan
with respect to such Award, to the extent of any such forfeiture, reacquisition
by the Company, termination or cancellation, shall again be available for
granting Awards under the Plan.

 

(ii)           Shares Not Added Back to Reserve. Notwithstanding anything to the
contrary contained in this Section 4, including Section 4(b)(i) above, the
following Shares shall not be added to the Shares authorized for grant under
Section 4(a) and will not be available for future grants of Awards under the
Plan: (A) Shares tendered by a Participant or withheld by the Company in payment
of the exercise price of an Option under the Plan, or, after December 31, 2014,
in payment of the exercise price of an option under the Prior Plan; (B) Shares
tendered by the Participant or withheld by the Company to satisfy any tax
withholding obligation with respect to an Award under the Plan, or, after
December 31, 2014, to satisfy any tax withholding obligation with respect to an
award under the Prior Plan; (C) Shares subject to a Stock Appreciation Right
under the Plan, or, after December 31, 2014, a stock appreciation right under
the Prior Plan, that are not issued in connection with the stock settlement on
exercise thereof; or (D) Shares purchased on the open market with the cash
proceeds from the exercise of Options under the Plan, or, after December 31,
2014, from the exercise of options under the Prior Plan.

 

(iii)          Cash-Only Awards. Awards that do not entitle the holder thereof
to receive or purchase Shares shall not be counted against the aggregate number
of Shares available for Awards under the Plan.

 

(iv)          Substitute Awards Relating to Acquired Entities. Shares issued
under Awards granted in substitution for awards previously granted by an entity
that is acquired by or merged with the Company or an Affiliate shall not be
counted against the aggregate number of Shares available for Awards under the
Plan.

 

(c)           Adjustments.  In the event that any extraordinary dividend or
other distribution (whether in the form of cash, Shares, other securities or
other property), stock split or a combination or consolidation of the
outstanding Shares into a lesser number of shares, is declared with respect to
the Shares, the authorization limits under Sections 4(a) and 4(d) shall be
increased or decreased proportionately, and the Shares then subject to each
Award shall be increased or decreased proportionately without any change in the
aggregate purchase price therefor. In the event the Shares shall be changed into
or exchanged for a different number or class of shares of stock or securities of
the Company or of another corporation, whether through recapitalization,
reorganization, reclassification, merger, consolidation, split-up, spin- off,
combination, repurchase or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or any other similar corporate transaction or event
affects the Shares such that an equitable adjustment would be required in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the authorization limits
under Sections 4(a) and 4(d) shall be adjusted proportionately, and an equitable
adjustment shall be made to each Share subject to an Award such that no dilution
or enlargement of the benefits or potential benefits occurs. Each such Share
then subject to each Award shall be adjusted to the number and class of shares
into which each outstanding Share shall be so exchanged such that no dilution or
enlargement of the benefits occurs, all without change in the aggregate purchase
price for the Shares then subject to each Award. Action by the Committee
pursuant to this Section 4(c) may include adjustment to any or all of: (i) the
number and type of Shares (or other securities or other property) that
thereafter may be made the subject of Awards or be delivered under the Plan;
(ii) the number and type of Shares (or other securities or other property)
subject to outstanding Awards; (iii) the purchase price or exercise price of a
Share under any outstanding Award or the measure to be used to determine the
amount of the benefit payable on an Award; and (iv) any other adjustments the
Committee determines to be equitable.

 

7

--------------------------------------------------------------------------------

 


 

(d)           Award Limitations Under the Plan.

 

(i)            Section 162(m) Limitation for Awards Denominated in Shares. No
Eligible Person may be granted any Stock Options, Stock Appreciation Rights or
Performance Awards denominated in Shares, for more than 5,000,000 Shares
(subject to adjustment as provided in Section 4(c) of the Plan), in the
aggregate in any calendar year. The limitation contained in this
Section 4(d)(i) shall apply only with respect to Awards granted under this Plan,
and limitations on awards granted under any other stockholder approved executive
incentive plan maintained by the Company will be governed solely by the terms of
such other plan.

 

(ii)           Limitation on Awards to Non-Employee Directors. No Director who
is not also an employee of the Company or an Affiliate may be granted any Award
or Awards denominated in Shares that exceed in the aggregate $600,000 (such
value computed as of the date of grant in accordance with applicable financial
accounting rules) in any calendar year. The foregoing limit shall not apply to
any Award made pursuant to any election by the Director to receive an Award in
lieu of all or a portion of annual and committee retainers and annual meeting
fees that otherwise would be paid in cash.

 

Section 5.              Eligibility

 

Any Eligible Person shall be eligible to be designated a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant.

 

Section 6.              Awards

 

(a)           Options.  The Committee is hereby authorized to grant Options to
Eligible Persons with the following terms and conditions and with such
additional terms and conditions (including performance-based vesting conditions)
not inconsistent with the provisions of the Plan as the Committee shall
determine:

 

(i)            Exercise Price. The purchase price per Share purchasable under an
Option shall be determined by the Committee and shall not be less than 100% of
the Fair Market Value of a Share on the date of grant of such Option, provided,
however, the Committee may designate a purchase price below Fair Market Value on
the date of grant if the Option is granted in substitution for a stock option
previously granted by an entity that is acquired by or merged with the Company
or an Affiliate.

 

(ii)           Option Term. The term of each Option shall be fixed by the
Committee but shall not be longer than 10 years from the date of grant.

 

(iii)          Time and Method of Exercise. The Committee shall determine the
time or times at which an Option may be exercised in whole or in part and the
method or methods by which, and the form or forms (including, without
limitation, cash, Shares (actually or by attestation), other securities, other
Awards or other property, or any combination thereof, having a Fair Market Value
on the exercise date equal to the applicable exercise price) in which payment of
the exercise price with respect thereto may be made or deemed to have been made.

 

(iv)          No Reload Options. The Committee shall not have the authority to
grant an Option which provides that the Participant shall be granted a new
Option (sometimes referred to as a “reload option”) for a number of Shares equal
to the number of Shares surrendered by the Participant upon exercise of all or a
part of the original Option.

 

(b)     Stock Appreciation Rights.  The Committee is hereby authorized to grant
Stock Appreciation Rights to Eligible Persons subject to the terms of the Plan
and any applicable Award Agreement. A Stock Appreciation Right granted under the
Plan shall confer on the holder thereof a right to receive upon exercise thereof
the excess of (i) the Fair Market Value of one Share on the date of exercise
over (ii) the grant price of the Stock Appreciation Right as specified by the
Committee, which price shall not be less than 100% of the Fair Market Value of
one Share on the date of grant of the Stock Appreciation Right; provided,
however, the

 

8

--------------------------------------------------------------------------------


 

Committee may designate a grant price below Fair Market Value on the date of
grant if the Stock Appreciation Right is granted in substitution for a stock
appreciation right previously granted by an entity that is acquired by or merged
with the Company or an Affiliate. Subject to the terms of the Plan and any
applicable Award Agreement, the grant price, methods of exercise, dates of
exercise, methods of settlement and any other terms and conditions of any Stock
Appreciation Right shall be as determined by the Committee. The term of each
Stock Appreciation Right shall be fixed by the Committee but shall not be longer
than 10 years from the date of grant. The Committee may impose such conditions
or restrictions on the exercise of any Stock Appreciation Right (including
performance-based vesting conditions) as it may deem appropriate.

 

(c)           Restricted Stock and Restricted Stock Units.  The Committee is
hereby authorized to grant Restricted Stock and Restricted Stock Units to
Eligible Persons with the following terms and conditions and with such
additional terms and conditions (including performance-based vesting conditions)
not inconsistent with the provisions of the Plan as the Committee shall
determine:

 

(i)            Restrictions. Shares of Restricted Stock and Restricted Stock
Units shall be subject to such restrictions as the Committee may impose
(including, without limitation, any limitation on the right to vote a Share of
Restricted Stock or the right to receive any dividend or other right or property
with respect thereto), which restrictions may lapse separately or in combination
at such time or times, in such installments or otherwise as the Committee may
deem appropriate. Notwithstanding the foregoing, rights to dividend or Dividend
Equivalent payments shall be subject to the limitations described in
Section 6(e).

 

(ii)           Issuance and Delivery of Shares. Any Restricted Stock granted
under the Plan shall be issued at the time such Awards are granted and may be
evidenced in such manner as the Committee may deem appropriate, including
book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Company or held in
nominee name by the stock transfer agent or brokerage service selected by the
Company to provide such services for the Plan. Such certificate or certificates
shall be registered in the name of the Participant and shall bear an appropriate
legend referring to the restrictions applicable to such Restricted Stock. Shares
representing Restricted Stock that is no longer subject to restrictions shall be
delivered (including by updating the book-entry registration) to the Participant
promptly after the applicable restrictions lapse or are waived. In the case of
Restricted Stock Units, no Shares shall be issued at the time such Awards are
granted. Following the lapse or waiver of restrictions and the restricted period
relating to Restricted Stock Units evidencing the right to receive Shares, such
Shares shall be issued and delivered to the holder of the Restricted Stock Units
at the time specified in the applicable Award Agreement, or, if applicable, the
time designated in a Participant’s timely and properly executed deferral
election (made in accordance with all requirements of Section 409A), to the
extent that the Committee permits such an election with respect to the
Restricted Stock Units.

 

(iii)          Forfeiture. Except as otherwise determined by the Committee, upon
a Participant’s termination of employment or resignation or removal as a
Director (in either case, as determined under criteria established by the
Committee) during the applicable restriction period, all Shares of Restricted
Stock and all Restricted Stock Units held by the Participant at such time shall
be forfeited and reacquired by the Company.

 

(d)           Performance Awards.  The Committee is hereby authorized to grant
Performance Awards to Eligible Persons. Performance Awards are intended to be
“qualified performance-based compensation” within the meaning of Section 162(m).
Performance Awards granted under the Plan (i) shall confer on the holder thereof
the right to receive payments, in whole or in part, upon the achievement of one
or more objective Performance Goals during such performance periods as the
Committee shall establish; and (ii) may be denominated or payable in Shares
(including, without limitation, Restricted Stock and Restricted Stock Units),
other securities, other Awards or other property. For purposes of this
Section 6(d), a Performance Award shall not include Options and Stock
Appreciation Rights whose value is determined solely on the basis of an increase
in the value of the Shares after the date of grant of such Award or Awards (even
if such Options and Stock Appreciation Rights include performance-based vesting
conditions). Performance Awards may provide for the adjustment of the number of
Shares or Restricted Stock Units earned by a Participant under the Performance
Award based on the extent to

 

9

--------------------------------------------------------------------------------


 

which Performance Goals are achieved. Subject to the terms of the Plan, the
Performance Goals to be achieved during any performance period, the length of
any performance period, the amount of any Performance Award granted, the amount
of any payment or transfer to be made pursuant to any Performance Award and any
other terms and conditions of any Performance Award shall be determined by the
Committee. Performance Awards shall be conditioned, to the extent required by
Section 162(m), solely on the achievement of one or more objective Performance
Goals established by the Committee within the time prescribed by Section 162(m),
and shall otherwise comply with the requirements of Section 162(m), as described
below.

 

(i)            Timing of Designations; Duration of Performance Periods. For each
such Performance Award, the Committee shall, not later than 90 days after the
beginning of each performance period, or, if the performance period is less than
one year, on or before the date on which 25% of the performance period has
elapsed, (i) designate all Participants for such performance period and
(ii) establish the objective performance factors for each Participant for that
performance period on the basis of one or more of the Performance Goals, the
outcome of which is substantially uncertain at the time the Committee actually
establishes the Performance Goal. The Committee shall have sole discretion to
determine the applicable performance period, provided that in the case of a
performance period less than 12 months, in no event shall a performance goal be
considered to be pre-established if it is established after 25% of the
performance period (as scheduled in good faith at the time the Performance Goal
is established) has elapsed. To the extent required under Section 162(m), the
terms of the objective performance factors must preclude discretion to increase
an amount paid in connection with an Award, but may permit discretion to reduce
such amount.

 

(ii)           Certification. Following the close of each performance period and
prior to payment of compensation to a Participant with respect to a Performance
Award, the Committee shall certify in writing that the applicable Performance
Goals upon which any payment of compensation to a Participant for that
performance period are to be based, were, in fact, achieved or satisfied.

 

Nothing contained herein precludes the Committee from granting to Covered
Employees Awards (including Awards with performance conditions) that do not
qualify for tax deductibility under Section 162(m.

 

(e)           Dividend Equivalents.  The Committee is hereby authorized to grant
Dividend Equivalents to Eligible Persons under which the Participant shall be
entitled to receive payments (in cash, Shares, other securities, other Awards or
other property as determined in the discretion of the Committee) equivalent to
the amount of cash dividends paid by the Company to holders of Shares with
respect to a number of Shares determined by the Committee. Subject to the terms
of the Plan and any applicable Award Agreement, such Dividend Equivalents may
have such terms and conditions as the Committee shall determine. Notwithstanding
anything to the contrary herein, (i) the Committee may not grant Dividend
Equivalents to Eligible Persons in connection with grants of Options, Stock
Appreciation Rights or other Awards the value of which is based solely on an
increase in the value of the Shares after the date of grant of such Award, and
(ii) no dividend or Dividend Equivalent payments shall be made to a Participant
with respect to any Performance Award or other Award subject to
performance-based vesting conditions unless and until all conditions or
restrictions relating to such Award (or portion thereof to which the dividend or
Dividend Equivalent relates) have been satisfied. An Award Agreement may provide
that Dividend Equivalents will continue to be awarded or credited with respect
to outstanding Awards of Participants who have terminated employment or service
with the Company and its Affiliates until such time as such Awards are settled
or paid out pursuant to the terms of the Award Agreement (and any timely
deferral election, to the extent permitted).

 

(f)            Stock Awards.  The Committee is hereby authorized to grant to
Eligible Persons Shares without restrictions thereon, as deemed by the Committee
to be consistent with the purpose of the Plan. Subject to the terms of the Plan
and any applicable Award Agreement, such Stock Awards may have such terms and
conditions as the Committee shall determine.

 

(g)           Other Stock-Based Awards.  The Committee is hereby authorized to
grant to Eligible Persons such other Awards that are denominated or payable in,
valued in whole or in part by reference to, or otherwise based on or related to,
Shares (including, without limitation, securities convertible into Shares), as
are

 

10

--------------------------------------------------------------------------------


 

deemed by the Committee to be consistent with the purpose of the Plan. The
Committee shall determine the terms and conditions of such Awards, subject to
the terms of the Plan and the Award Agreement. No Award issued under this
Section 6(g) shall contain a purchase right or an option-like feature.

 

(h)           General Provisions Relating to Awards.

 

(i)            Consideration for Awards. Awards may be granted for no cash
consideration or for any cash or other consideration as determined by the
Committee or required by applicable law.

 

(ii)           Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with or in substitution for any other Award or any award granted under
any other plan of the Company or any Affiliate. Awards granted in addition to or
in tandem with other Awards or in addition to or in tandem with awards granted
under any other plan of the Company or any Affiliate may be granted either at
the same time as or at a different time from the grant of such other Awards or
awards.

 

(iii)          Forms of Payment under Awards. Subject to the terms of the Plan
and of any applicable Award Agreement, payments or transfers to be made by the
Company or an Affiliate upon the grant, exercise or payment of an Award may be
made in such form or forms as the Committee shall determine (including, without
limitation, cash, Shares, other securities, other Awards or other property or
any combination thereof), and may be made in a single payment or transfer, in
installments, or on a deferred basis (consistent with the requirements of
Section 409A), in each case in accordance with rules and procedures established
by the Committee. Such rules and procedures may include, without limitation,
provisions for the payment or crediting of reasonable interest on installment or
deferred payments or the grant or crediting of Dividend Equivalents with respect
to installment or deferred payments.

 

(iv)          Limits on Transfer of Awards. Except as otherwise provided by the
Committee in its discretion and subject to such additional terms and conditions
as it determines, no Award (other than fully vested and unrestricted Shares
issued pursuant to any Award) and no right under any such Award shall be
transferable by a Participant other than by will or by the laws of descent and
distribution, and no Award (other than fully vested and unrestricted Shares
issued pursuant to any Award) or right under any such Award may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate, provided that Awards may be transferable
pursuant to a domestic relations order to the extent and in the manner
determined by the Committee. If the Committee permits the transfer of an Award
(other than fully vested and unrestricted Shares issued pursuant to any Award)
other than by the laws of descent and distribution or pursuant to a domestic
relations order, such transfer will be for no value. The Committee may also
establish procedures as it deems appropriate for a Participant to designate a
person or persons, as beneficiary or beneficiaries, to exercise the rights of
the Participant and receive any property distributable with respect to any Award
in the event of the Participant’s death.

 

(v)           Restrictions; Securities Exchange Listing. All Shares or other
securities delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such restrictions as the Committee may deem
advisable under the Plan, applicable federal or state securities laws and
regulatory requirements, and the Committee may cause appropriate entries to be
made with respect to, or legends to be placed on the certificates for, such
Shares or other securities to reflect such restrictions. The Company shall not
be required to deliver any Shares or other securities covered by an Award unless
and until the requirements of any federal or state securities of other laws,
rules or regulations (including the rules of any securities exchange) as may be
determined by the Committee to be applicable are satisfied.

 

(vi)          Section 409A Provisions. Notwithstanding anything in the Plan or
any Award Agreement to the contrary, the following rules will apply. To the
extent that any amount or benefit that constitutes “deferred compensation” to a
Participant under Section 409A of the Code and applicable guidance thereunder is
otherwise payable or distributable to a Participant under the Plan or any Award
Agreement solely by reason of the occurrence of a Change in Control or due to
the Participant’s Disability or

 

11

--------------------------------------------------------------------------------


 

“separation from service” (as such term is defined under Section 409A), such
amount or benefit will not be payable or distributable to the Participant by
reason of such circumstance unless the Committee determines in good faith that
(i) the circumstances giving rise to such Change in Control, Disability or
separation from service meet the definition of a change in ownership or
effective control of the Company or in the ownership of a substantial portion of
the Company’s assets, disability, or separation from service, as the case may
be, under Section 409A(a)(2)(A) of the Code, or (ii) the payment or distribution
of such amount or benefit would be exempt from the application of Section 409A
by reason of the short-term deferral exemption or otherwise. Any payment or
distribution of deferred compensation that is subject to Section 409A that
otherwise would be made to a Participant who is a Specified Employee (as
determined by the Committee in good faith) on account of separation from service
may not be made before the date which is six (6) months after the date of the
Specified Employee’s separation from service (or if earlier, upon the Specified
Employee’s death) unless the payment or distribution is exempt from the
application of Section 409A by reason of the short term deferral exemption or
otherwise. It is intended that Awards under the Plan either will be exempt from
Section 409A or will comply with Section 409A, and the Plan and Award Agreements
will be construed and administered accordingly. Notwithstanding the foregoing,
the Company makes no representations as to the specific tax treatment of any
Award. Participants are solely responsible for any and all tax consequences
resulting from an Award, including taxes due as a result of the grant, vesting
or any payment with respect thereto, and the sale or other taxable disposition
of the Shares acquired pursuant to the Award. Neither the Company, nor its
officers, directors nor employees, shall be responsible for, or have any
liability for, any such taxes, penalties and interest.

 

Section 7.              Amendment and Termination; Change in Control;
Corrections

 

(a)           Amendments to the Plan.  The Board may amend, alter, suspend,
discontinue or terminate the Plan at any time. Any amendment to the Plan is
subject to compliance with all applicable laws, rules, regulations and policies
of any applicable governmental entity or securities exchange, including receipt
of any required approval from the governmental entity or stock exchange.
Notwithstanding any other provision of the Plan or any Award Agreement, prior
approval of the stockholders of the Company shall be required for any amendment
to the Plan that would:

 

(i)            require stockholder approval under the rules or regulations of
the Securities and Exchange Commission, the New York Stock Exchange or any other
securities exchange that are applicable to the Company;

 

(ii)           increase the number of Shares authorized under the Plan as
specified in Section 4(a) of the Plan;

 

(iii)          increase the number of Shares or value subject to the limitations
contained in Section 4(d) of the Plan or otherwise cause the
Section 162(m) exemption for qualified performance-based compensation to become
unavailable with respect to Awards granted under the Plan;

 

(iv)          permit repricing of Options or Stock Appreciation Rights, which is
prohibited by Section 3(a)(v) of the Plan;

 

(v)           permit the award of Options or Stock Appreciation Rights at a
price less than 100% of the Fair Market Value of a Share on the date of grant of
such Option or Stock Appreciation Right, contrary to the provisions of
Sections 6(a)(i) and 6(b) of the Plan; or

 

(vi)          increase the maximum term permitted for Options and Stock
Appreciation Rights as specified in Sections 6(a)(ii) and 6(b) of the Plan.

 

(b)           Amendments to Awards.  Subject to the provisions of the Plan, the
Committee may waive any conditions of or rights of the Company under any
outstanding Award, prospectively or retroactively. Except as otherwise provided
in the Plan, the Committee may amend, alter, suspend, discontinue or terminate
any outstanding Award, prospectively or retroactively, but no such action may
materially adversely affect the rights of

 

12

--------------------------------------------------------------------------------


 

the holder of such Award without the consent of the Participant or holder or
beneficiary thereof. If any provision of the Plan or an Award Agreement would
result in adverse tax consequences under Section 409A, the Committee may amend
that provision (or take any other action reasonably necessary) to avoid any
adverse tax results and no action taken to comply with Section 409A shall be
deemed to impair or otherwise adversely affect the rights of the Participant or
any holder of an Award or beneficiary thereof.

 

(c)           Change in Control.  In the event of a Change in Control, the
Committee or the Board may, in its sole discretion provide for any of the
following to be effective upon the consummation of the event giving rise to the
Change in Control (or effective immediately prior to the consummation of such
event, provided that the consummation of the event subsequently occurs), and no
action taken under this Section 7(c) shall be deemed to impair or otherwise
adversely alter the rights of the Participant or any holder of an Award or
beneficiary thereof:

 

(i)            either (A) termination of the Award, whether or not vested, in
exchange for an amount of cash and/or other property, if any, equal to the
amount that would have been attained upon the exercise of the Award or
realization of the Participant’s rights (and, for the avoidance of doubt, if, as
of the date of the occurrence of the transaction or event giving rise to the
Change in Control, the Committee or the Board determines in good faith that no
amount would have been attained upon the exercise of the Award or realization of
the Participant’s rights, then the Award may be terminated by the Company
without any payment) or (B) the replacement of the Award with other rights or
property selected by the Committee or the Board, in its sole discretion;

 

(ii)           that the Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

 

(iii)          that the Award shall be exercisable or payable or fully vested
with respect to all Shares covered thereby, notwithstanding anything to the
contrary in the applicable Award Agreement; or

 

(iv)          that the Award cannot vest, be exercised or become payable after a
date certain in the future, which may be the effective date of the event.

 

(d)           Vesting upon Termination Following a Change in Control.  Unless
otherwise provided in the applicable Award Agreement or pursuant to actions
taken by the Committee as authorized under Section 7(c), upon a Qualifying
Termination, the time-based vesting conditions related to (A) the exercisability
of an Option or Stock Appreciation Right, and (B) the lapse of any restrictions
relating to any other Award, automatically shall be waived, and the time-based
vesting of such Awards will be accelerated. The Award Agreement governing a
Performance Award, or other Award subject to performance-based vesting, shall
provide whether, and to what extent, the Shares or Restricted Share Units
subject to the Award shall be deemed earned, or the Options or Stock
Appreciation Rights shall become exercisable, if a Qualifying Termination occurs
during the Award’s performance period. Nothing in this section 7(d) shall be
construed to limit the Committee’s authority under Section 7(c).

 

(e)           Correction of Defects, Omissions and Inconsistencies.  The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any Award or Award Agreement in the manner and
to the extent it shall deem desirable to implement or maintain the effectiveness
of the Plan.

 

Section 8.              Income Tax Withholding

 

In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant. In order to assist a Participant in paying all or a portion of the
applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (a) electing to have the
Company withhold a portion of the

 

13

--------------------------------------------------------------------------------


 

Shares otherwise to be delivered upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes (but only to the extent necessary to satisfy certain
statutory withholding requirements to avoid adverse accounting treatment under
ASC 718); (b) delivering to the Company Shares other than Shares issuable upon
exercise or receipt of (or the lapse of restrictions relating to) such Award
with a Fair Market Value equal to the amount of such taxes; or (c) such other
process as may be approved by the Committee from time to time. The election, if
any, must be made on or before the date that the amount of tax to be withheld is
determined.

 

Section 9.              Clawback or Recoupment

 

All Awards under this Plan shall be subject to (a) forfeiture or other penalties
under any clawback or recoupment policy of the Company in effect from time to
time and (b) such forfeiture or penalty provisions as determined by the
Committee and set forth in the applicable Award Agreement.

 

Section 10.            General Provisions

 

(a)           No Rights to Awards.  No Eligible Person, Participant or other
Person shall have any claim to be granted any Award under the Plan, and there is
no obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.

 

(b)           Award Agreements.  No Participant shall have rights under an Award
granted to such Participant unless and until an Award Agreement shall have been
signed by the Participant (if requested by the Company), or until such Award
Agreement is delivered and accepted through any electronic medium in accordance
with procedures established by the Company. An Award agreement need not be
signed by a representative of the Company unless required by the Committee. Each
Award Agreement shall be subject to the applicable terms and conditions of the
Plan and any other terms and conditions (not inconsistent with the Plan)
determined by the Committee.

 

(c)           Plan Provisions Control.  In the event that any provision of an
Award Agreement conflicts with or is inconsistent in any respect with the terms
of the Plan as set forth herein or subsequently amended, the terms of the Plan
shall control.

 

(d)           No Rights of Stockholders.  Except with respect to Restricted
Stock, Stock Awards and certain types of stock-based Performance Awards, neither
a Participant nor the Participant’s legal representative shall be, or have any
of the rights and privileges of, a stockholder of the Company with respect to
any Shares issuable upon the exercise or payment of any Award, in whole or in
part, unless and until the Shares have been issued.

 

(e)           No Limit on Other Compensation Plans or Arrangements.  Nothing
contained in the Plan shall prevent the Company or any Affiliate from adopting
or continuing in effect other or additional compensation plans or arrangements,
and such plans or arrangements may be either generally applicable or applicable
only in specific cases.

 

(f)            No Right to Employment or Directorship.  The grant of an Award
shall not be construed as giving a Participant the right to be retained as an
employee of the Company or any Affiliate, or a Director to be retained as a
Director, nor will it affect in any way the right of the Company or an Affiliate
to terminate a Participant’s employment at any time, with or without cause, or
remove a Director in accordance with applicable law. In addition, the Company or
an Affiliate may at any time dismiss a Participant from employment or remove a
Director who is a Participant free from any liability or any claim under the
Plan or any Award, unless otherwise expressly provided in the Plan or in any
Award Agreement. Nothing in this Plan shall confer on any person any legal or
equitable right against the Company or any Affiliate, directly or indirectly, or
give rise to any cause of action at law or in equity against the Company or an
Affiliate. Under no circumstances shall any person ceasing to be an employee of
the Company or any Affiliate be entitled to any compensation for any loss of any
right or benefit under the Plan which such employee might otherwise have enjoyed
but for termination of employment, whether such compensation is claimed by way
of damages for wrongful or unfair dismissal, breach of contract or

 

14

--------------------------------------------------------------------------------


 

otherwise. By participating in the Plan, each Participant shall be deemed to
have accepted all the conditions of the Plan and the terms and conditions of any
rules and regulations adopted by the Committee and shall be fully bound thereby.

 

(g)           Governing Law.  The internal law, and not the law of conflicts, of
the State of Delaware, shall govern all questions concerning the validity,
construction and effect of the Plan or any Award, and any rules and regulations
relating to the Plan or any Award.

 

(h)           Severability.  If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.

 

(i)            No Trust or Fund Created.  Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and a Participant or
any other Person. To the extent that any Person acquires a right to receive
payments from the Company or any Affiliate pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Company or any Affiliate.

 

(j)            Other Benefits.  No compensation or benefit awarded to or
realized by any Participant under the Plan shall be included for the purpose of
computing such Participant’s compensation or benefits under any pension,
retirement, savings, profit sharing, group insurance, disability, severance,
termination pay, welfare or other benefit plan of the Company, unless required
by law or otherwise provided by such other plan.

 

(k)           No Fractional Shares.  No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash shall be paid in lieu of any fractional Share or whether such
fractional Share or any rights thereto shall be canceled, terminated or
otherwise eliminated.

 

(l)            Headings.  Headings are given to the sections and subsections of
the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.

 

Section 11.            Effective Date of the Plan

 

The Plan shall be subject to approval by the stockholders of the Company at the
annual meeting of stockholders of the Company to be held on April 21, 2015, and
the Plan shall be effective as of the date of such stockholder approval.

 

Section 12.            Term of the Plan

 

Awards shall be granted under the Plan only during a 10-year period beginning on
the Effective Date, or if the Plan is terminated earlier pursuant to
Section 7(a) of the Plan, during the period beginning on the Effective Date and
ending on such date of termination of the Plan. Unless otherwise expressly
provided in the Plan or in an applicable Award Agreement, any Award theretofore
granted may extend beyond the termination of the Plan, and the authority of the
Committee provided for hereunder with respect to the Plan and any Awards, and
the authority of the Board to amend the Plan, shall extend beyond the
termination of the Plan.

 

15

--------------------------------------------------------------------------------

 

 